Citation Nr: 0402311	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, on the basis of nicotine dependence.  


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had honorable active duty service from October 
1948 until his retirement in February 1972.  He died in 
October 1986.  The appellant (also referred to as 
"claimant") is his widow.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2002, it was remanded to the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) for additional 
development and readjudication, to include the scheduling of 
a hearing before a traveling Member of the Board at the RO.  

On May 2, 2003, the appellant appeared at a travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  



The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, a decision was issued in the United States Court 
of Appeals for the Federal Circuit (CAFC) that interpreted 
the effect of the VCAA on claims for veteran's benefits, 
including the appellant's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Among other things, this decision asserted 
that appellants must be afforded one year to respond to any 
request for development information under the VCAA.  

As noted above, when this matter was last before the Board in 
February 2002, it was remanded to the RO for development and 
readjudication.  The requested development included a 
requirement that the RO provide the appellant with the 
provisions of the VCAA and assure that those provisions had 
been followed.  The RO was also to have readjudicated the 
appellant's claim.  Although the appellant was afforded the 
requested hearing before the Board, these other remand 
requirements were not met.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).  

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  




The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


